Case 1:19-cv-01216-JPH-MPB Document 28 Filed 09/25/19 Page 1 of 1 PageID #: 134




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 JUVELYN CLARKSON,                                      Case No. 1:19-cv-1216

                   Plaintiff/Counter-Defendant,

                   v.

 CHASE BANK USA, N.A.,

                   Defendant/Counter-Plaintiff.

                                 NOTICE OF SETTLEMENT

         Plaintiff, Juvelyn Clarkson and Defendant, Chase Bank USA, N.A., by counsel, hereby

 give the Court notice that the parties have reached a settlement of all issues and claims in this

 action. Upon finalizing the settlement documents, the parties will file a proposed agreed

 judgment that will dismiss the case with prejudice. The parties hereby request that all deadlines

 and case management dates be stayed for thirty (30) days so that the settlement may be

 finalized.

 Respectfully submitted,


 /s/ James A. Sellers (with permission)              /s/ Kyle W. LeClere
 James A. Sellers                                    Kyle W. LeClere
 LAW OFFICES OF JEFFREY LOHMAN, P.C.                 BARNES & THORNBURG LLP
 4740 Green River Road, Suite 310                    11 South Meridian Street
 Corona, CA 92880                                    Indianapolis, IN 46204-3535
 Tel. (657) 363-4699                                 (317) 236-1313
 Fax (657) 272-8944                                  (317) 231-7433 (Fax)
 jamess@jlohman.com                                  kleclere@btlaw.com

 Attorney for Plaintiff Juvelyn Clarkson             Attorney for Defendant Chase Bank USA,
                                                     N.A.
